

Exhibit 10.1


FIRST AMENDMENT TO THE
EMERSON ELECTRIC CO. SAVINGS INVESTMENT RESTORATION PLAN


WHEREAS, Emerson Electric Co. previously adopted the Emerson Electric Co.
Savings Investment Restoration Plan, as amended and restated effective January
1, 2005 (“Plan”), to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”); and


WHEREAS, the Company retained its right to amend the Plan pursuant to Section
X.G. therein; and


WHEREAS, the Company desires to amend the Plan, effective January 1, 2008, to
ensure that the matching contributions provided under the Plan shall not cause
the Emerson Electric Co. Savings Investment Plan to violate the contingent
benefit rule reflected in Section 401(k)(4)(A) of the Code;


NOW, THEREFORE, effective January 1, 2008, the Plan shall be amended to replace
Section IV.B(ii) in its entirety with the following:


(ii) On or after January 1, 2008, a Participant’s account will also be credited,
as of each payroll date, with fifty percent (50%) (but not in excess of 2.5% of
a Participant’s Compensation and minus the maximum matching amount such
Participant could have received under the ESIP, without regard to the actual
elective deferrals made by such Participant under the ESIP for such calendar
year) of the first five percent (5%) of Compensation which the Participant
elected to defer pursuant to Section III.B, provided Participant has elected to
defer at least five percent (5%) of Compensation thereunder.


Approved by the Compensation Committee of the Board of Directors on this 4th day
of February, 2008.


 
 

--------------------------------------------------------------------------------

 